DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 17 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
A claim directed to a computer readable medium having stored thereon a computer program is non-statutory, where the computer readable medium can be a signal, a carrier wave, or a data structure, per se, which are non-statutory as noted, infra.
A claim directed to a signal, a carrier wave, or a data structure, per se, is non-statutory because it is not: (a) a process occurring as a result of executing the program, or (b) a machine programmed to operate in accordance with the program, or (c) a manufacture structurally and functionally interconnected with the program in a manner which enable the program to act as a computer component and realize its functionality, or (d) a composition of matter.
Claim 17 recites a “storage medium storing a program…”. The storage medium is not claimed to be non-transitory, and therefore this recitation can be broadly interpreted 
Allowable Subject Matter
Claims 1-16 are allowed over the prior art of record.
The following is a statement of reasons for the indication of allowable subject matter:
The closest prior art of record, Hiraguchi et al. (US 2001/0040855) discloses: in regard to claim 1, a noncontact communication medium (Figure 20) comprising: a coil (30); and a processor mounted on a magnetic tape cartridge (paragraph 0028: “magnetic tape cartridge on which is mounted a noncontact-type memory (cartridge memory) having an information storage and signal processing section (IC section)”), the processor communicating with a communicatee by coupling between the coil and the communicatee by electromagnetic induction through an external magnetic field applied from the communicatee, the communicatee merging a command into the external magnetic field, the processor executing processing corresponding to the command merged into the external magnetic field (see paragraphs 0131 & 0231).
However, Hiraguchi et al. does not disclose: in regard to claim 1, wherein the processor changes a response time of the processor in response to the command, 
Claim 16 has similar distinguishing limitations as claim 1.
Conclusion
The prior art made of record and not relied upon (see attached PTO-892 form) is considered pertinent to applicant's disclosure.
Morita (US 2001/0054664) discloses a magnetic tape cartridge wherein a memory element is provided to specify the contents of various data recorded on magnetic tape, tape type, etc., without reading them out; the memory element is equipped with a semiconductor chip and is constructed so that data recorded on magnetic tape is recorded on the memory element by a non-contact method such as electromagnetic induction, etc., and that contents recorded on the memory element are likewise read out by the non-contact method.
Basham et al. (US 6,571,304) discloses a non-volatile memory such as a semiconductor memory attached to a media tape cartridge that stores control information of data useful to a host processor, the non-volatile memory on the cartridge acting as a buffer to store control information and data, to avoid backhitch tape stoppage or other mechanical motion problems.
Tahara (US 2004/0012876) discloses an apparatus wherein an IC tip is connected to a loop antenna printed on a base plate, and a cartridge memory, as a semiconductor memory device, can receive electric power and signals due to an electromagnetic induction capacity of itself, and the cartridge memory is accommodated 
Kitahara (US 2004/0037004) discloses a range information reader that obtains management information from an IC tip of a cartridge memory in a contactless manner by utilizing an electromagnetic induction, and outputs the obtained management information to a distinction unit.
Kientz et al. (US 7,227,721) discloses a method wherein when a memory device is in range of a reader's magnetic field, an RF field passes through an antenna coil, and inductive coupling occurs between the reader and a cartridge memory device, whereby the cartridge memory device effectively downloads the reader signal.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Peter Vincent Agustin whose telephone number is (571) 272-7567.  The examiner can normally be reached on Monday - Thursday 8:30 am - 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on 571-270-1210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Peter Vincent Agustin/
Primary Examiner, Art Unit 2688